DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-17) in the reply filed on 1.18.2022 is acknowledged.  The traversal is on the ground(s) that there is no undue/serious burden of search and/or examination of all inventions together.  This is not found persuasive because (i) the applicant does not provide evidence supporting their position of an absence of undue/serious burden of search and/or examination, and, (ii) the previous Office Action (OA), mailed 12.20.2021, at p. 2-3 included reasons for undue/serious burden of search and/or examination which the applicant did not address.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1.18.2022.

Claim Objections
Claims are objected to because of the following informalities:
In claim 1, insert a comma in “a lower electrode an upper electrode”.
In claim 15, “; ,” appears to be a typographical error. Delete “,”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, “a thickness of the lower electrode is between about 50 Å to about 100 Å” is indefinite as it is unclear how the term “about” affects the scope of the claim since it is unclear what percentage/threshold is included (or not) within the term “about”; e.g., is 45 about 50? Is 49 about 50?. See MPEP 2173.05(b).

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (of record, “Interface Control of Ferroelectricity in an SrRuO3/BaTiO3/SrRuO3 Capacitor and its Critical Thickness”, Adv.Mater.2017, 29, 1602795).
Regarding claims 1-11 and 14-16, Shin discloses (claim 1) a semiconductor device comprising: a capacitor (“SrRuO3/BaTiO3/SrRuO3 Capacitor”) including a lower electrode (top-SRO, SrRuO3-) an upper electrode (bottom-SRO, SrRuO3-), and a dielectric layer (BTO, BaTiO3) between the lower electrode and the upper electrode (Asymmetric interfaces of inverted Scheme 1 as the terms “lower” and “upper” are relative position terms which do not establish an absolute frame of reference), wherein the lower electrode includes ABO3 (top-SRO, SrRuO3-) where 'A' is a first metal element (Sr) and 'B' is a second metal element (Ru) having a work function greater than that of the first metal element (inherent, the work function of Ru is greater than that of Sr, see e.g., [0030] of the instant application for evidence); the dielectric layer includes CDO3 (BTO, BaTiO3) where 'C' is a third metal element (Ba or Ti) and 'D' is a fourth metal element (the other of Ba or Ti); the lower electrode (top-SRO, SrRuO3-) includes a first layer (SrO) and a second layer (RuO2) which are alternately and repeatedly stacked (inverted Scheme 1); the first layer includes the first metal element (Sr) and oxygen (O); the second layer includes the second metal element (Ru) and oxygen (O); and the dielectric layer (BTO, BaTiO3) is in contact with the lower electrode at a first contact surface (BaO-RuO2), the first contact surface corresponding to the second layer (RuO2, inverted Scheme 1), (claim 2) wherein the first contact surface has a {100} crystal plane (inverted Scheme 1, MPEP 2125. Note that the contact surface of Fig. 2 of applicant matches that of inverted Scheme 1, hence the claim is met inherently), (claim 3) wherein each of the lower electrode (top-SRO, SrRuO3-) and the dielectric layer (BTO, BaTiO3) have a perovskite crystal structure (“ The  perovskite  stacking  sequence   is   therefore   expected   to   be   preserved   during   stoichiometric   deposi-tion” and “ However,  the  task  of  realizing  high  quality  oxide  heterostructures  with  claim 4) wherein the dielectric layer includes a third layer and a fourth layer which are alternately and repeatedly stacked (inverted Scheme 1, 3 BaO and 3 TiO2); the third layer includes the third metal (as Ba) element and oxygen (O); the fourth layer includes the fourth metal element (as Ti) and oxygen (O); and the dielectric layer is in contact with the lower electrode at a second contact surface (BaO-RuO2), the second contact surface corresponding to the third layer (BaO, inverted Scheme 1), (claim 5) wherein a work function of the fourth metal element (Ti) is greater than a work function of the third metal element (Ba, inherent, see [0034] of applicant for evidence), (claim 6) wherein the work function of the second metal (Ru) element is greater than a work function of the fourth metal element (as Ba or Ti, inherent per [0030] and [0034] of applicant as evidence), (claim 7) wherein the work function of the second metal element (Ru) is greater than 4.5eV and less than 6eV (inherent per [0030] of applicant as evidence), (claim 8) wherein the first metal element (Sr) is at least one of Sr, Ba, La, or Ca, (claim 9) wherein the second metal element (Ru) is at least one of Ru, Mo, Ir, Co, or Ni, (claim 10) wherein the third metal element (as Ba) is at least one of Ba, Sr, or Ca, (claim 11) wherein the fourth metal element (as Ti) is at least one of Ti, Zr, or Hf, (claim 14) a semiconductor device comprising: a capacitor including a lower electrode (top-SRO), an upper electrode (bottom-SRO), and a dielectric layer (BTO) between the lower electrode and the upper electrode (Asymmetric interfaces of inverted Scheme 1 as the terms “lower” and “upper” are relative position terms which do not establish an absolute frame of reference), wherein the lower electrode (top-SRO) includes a first metal element (Sr), a second metal element (Ru), and oxygen (O); the dielectric layer (BTO) includes a third metal element (Ba or Ti), a fourth metal element (the other of Ba or Ti), and oxygen (O), the lower electrode includes a first layer (SrO) and a second layer (RuO2) which are alternately and repeatedly stacked (inverted Scheme 1); the first layer (SrO) includes the first metal element (Sr) and oxygen (O), and the second layer (RuO2) includes the second metal element (Ru) and 2), the first contact surface corresponding to the second layer (RuO-2, inverted Scheme 1), (claim 15) wherein the dielectric layer includes a third layer and a fourth layer which are alternately and repeatedly stacked (3 BaO and 3 TiO2); the third layer includes the third metal element and oxygen (as BaO); the fourth layer includes the fourth metal element and oxygen (TiO2); and the dielectric layer contacts the lower electrode at a second contact surface (BaO-RuO2), the second contact surface corresponding to one of the third layer (BaO) or the fourth layer, the one of the third layer (BaO) or the fourth layer having a smaller work function than the other of the third layer or the fourth layer (TiO2. BaO inherently has a lower work function than TiO2, see e.g., [0011] of US 20100019645 A1 and [0034-0035] of applicant for evidence), and, (claim 16) wherein the third metal element (as Ba) is at least one of Ba, Sr, or Ca; and the fourth metal element (as Ti) is at least one of Ti, Zr, or Hf.

    PNG
    media_image1.png
    382
    569
    media_image1.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Herranz et al (of record, “SrRuO3/SrTiO3/SrRuO3 heterostructures for magnetic tunnel junctions”, J. Appl. Phys., Vol. 93, No. 10, Parts 2 & 3, 15 May 2003).
Regarding claim 12, Shin fails to disclose wherein a thickness of the lower electrode is between about 50A to about 100A.
Herranz discloses wherein a thickness of the lower electrode is between about 50A to about 100A (“electrodes having thickness ranging from 10 to 100 nm”, and, “SRO(9 nm)/STO(2.5 nm)/SRO(68 nm)”’ 9nm is 90A).
It would have been obvious to one of ordinary skill in the art to include the 90A thickness of Herranz in the device of Shin at arrive at a value within the claimed range so as to ensure “control the coercive fields of the ferromagnetic electrodes through the thickness” is achieved, because “where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” per MPEP 2144.05 and/or as a matter of routine experimentation (MPEP 2144.05).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Park et al (US 6001660 A).
Regarding claims 13 and 17, Shin fails to disclose wherein the capacitor further comprises a base electrode; and the lower electrode covers a sidewall of the base electrode and a top surface of the base electrode.
Park discloses wherein the capacitor further comprises a base electrode (80, “barrier layer pattern 80”); and the lower electrode (75, “platinum layer pattern 75”) covers a (inner) sidewall of the base electrode and a top surface of the base electrode (Figs. 3F and 4B).
It would have been obvious to one of ordinary skill in the art to apply the structure of Park to the device of Shin and arrive at the claimed invention so as to “provide methods of forming integrated .

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Ahn et al (US 20170018604 A1).
Regarding claims 13 and 17, Shin fails to disclose wherein the capacitor further comprises a base electrode; and the lower electrode covers a sidewall of the base electrode and a top surface of the base electrode.
Ahn discloses wherein the capacitor further comprises a base electrode (200, “lower electrode 200”); and the lower electrode (210, “first interfacial film 210”, “The first interfacial oxide film 15, for example, may be a compound containing oxygen, for example, a metal oxide”) covers a sidewall of the base electrode and a top surface of the base electrode (Fig. 14).
It would have been obvious to one of ordinary skill in the art to apply the structure of Ahn to the device of Shin and arrive at the claimed invention so as to enable means for integrating transistors, bitlines and capacitors (Ahn, [0139]) within a dynamic random access memory (DRAM) structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894